                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                               :      No. 3:18cv1391
MIGUEL MOLINA,                                 :
                            Plaintiff          :
v.                                             :      (Judge Munley)
                                               :
LAURAL R. HARRY, et al.,                       :
                            Defendants :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                MEMORANDUM OPINION

I.     BACKGROUND

       Miguel Molina, a Pennsylvania state prisoner previously confined at

Pennsylvania State Correctional Institution Camp Hill (“SCI Camp Hill”), filed

this 42 U.S.C. § 1983 complaint alleging that the conditions at SCI Camp Hill

amount to cruel and unusual punishment in violation of the Eighth

Amendment, and that various individuals violated Molina’s First Amendment

rights by retaliating against him for filing grievances. (Doc. 1). Molina’s

Eighth Amendment claim centers around allegations that SCI Camp Hill’s:

shower drains contained larva and insects and emitted smells of sewage,

and shower area was consistently dirty and stained with mildew; cells and

ventilation system contained rust; and activity grounds were covered in

goose feces that was not cleaned by prison staff. (Id. at 4-5, 12-13). As for

Molina’s First Amendment claim, he asserts that Defendants fired Molina

                                                 1
from his prison job and transferred him to another unit within SCI Camp Hill

in retaliation for filing grievances. (Id. at 5, 14).

      With leave of the Court, Molina filed a supplement to his complaint.

(Doc. 21). Molina supplemented his Eighth Amendment claim to include

allegations related to his time in the Special Housing Unit (“SHU”), where

other inmates allegedly made loud, constant noise, and lighting was left on

24-hours per day. (Id. at 4). Molina also supplemented his First Amendment

claim, alleging that Defendants continued to retaliate against him by unjustly

confiscating his property, issuing fabricated misconduct reports, and sending

him to the SHU. (Id. at 2-3).

      Defendants have filed a motion to dismiss in which they assert that the

complaints should be dismissed because Molina seeks to improperly join

disparate claims and, in any event, fails to state a claim for relief. (Docs. 23,

30). Molina has filed a brief in opposition to that motion (Docs. 32, 33), and

the matter is now ripe for disposition.

II.   DISCUSSION

      “In reviewing a dismissal under Federal Rule of Civil Procedure

12(b)(6), [this Court must] accept all factual allegations as true, [and]

construe the complaint in the light most favorable to the plaintiff.” Warren

Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 84 (3d Cir. 2011) (internal quotation


                                          2
marks omitted). “Under Rule 12(b)(6), a motion to dismiss may be granted

only if, accepting all well-pleaded allegations in the complaint as true and

viewing them in the light most favorable to the plaintiff, a court finds that

plaintiff’s claims lack facial plausibility.” Id. “This requires a plaintiff to plead

sufficient factual matter to show that the claim is facially plausible, thus

enabling the court to draw the reasonable inference that the defendant is

liable for misconduct alleged.” Id. (internal quotation marks omitted).

      A. Eighth Amendment Claim


      Turning first to the sufficiency of Molina’s allegations, Molina alleges

that his conditions of confinement at SCI Camp Hill violated the Eighth

Amendment’s prohibition against cruel and unusual punishment. (Docs. 1,

21). The Eighth Amendment prohibits the infliction of “cruel and unusual

punishments” and “applies to both an inmate’s formal sentence and to

‘deprivations that were not specifically part of the sentence, but were suffered

during imprisonment.’” Mammana v. Fed. Bureau of Prisons, __ F.3d __,

No. 18-2937, 2019 WL 3808506, at *2 (3d Cir. Aug. 14, 2019) (quoting

Wilson v. Seiter, 501 U.S. 294, 297 (1991)).            “However, because that

prohibition is directed only toward punishment, it applies only to deprivations

that constitute an unnecessary and wanton infliction of pain, including those

that are totally without penological justification.” Id. (footnotes and internal

                                         3
quotation marks omitted).

      “In challenges to prison conditions, such as the one here, ‘a prison

official violates the Eighth Amendment only when two requirements are

met.’” Id. at *3 (quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994)). “First,

‘the deprivation alleged must be, objectively, sufficiently serious,’ resulting in

‘the denial of the minimal civilized measure of life’s necessities.’” Id. (quoting

Farmer, 511 U.S. at 834). “In a challenge to [prison] conditions, ‘the inmate

must show that he is incarcerated under conditions posing a substantial risk

of serious harm.’” Id. (quoting Farmer, 511 U.S. at 834). “Some conditions

of confinement may establish an Eighth Amendment violation ‘in

combination’ when each would not do so alone, but only when they have a

mutually enforcing effect that produces the deprivation of a single,

identifiable human need.”      Wilson v. Seiter, 501 U.S. 294, 304 (1991)

(emphasis deleted).

      “Second, ‘a prison official must have a sufficiently culpable state of

mind.’” Id. (quoting Farmer, 511 U.S. at 834). “‘In prison-conditions cases

that state of mind is one of deliberate indifference to inmate health or safety.’”

Id. (quoting Farmer, 511 U.S. at 834 (ellipsis omitted)). “In that context . . .

‘the official must both be aware of facts from which the inference could be




                                        4
drawn that a substantial risk of serious harm exists, and he must also draw

the inference.’” Id. (quoting Farmer, 511 U.S. at 837).

       Although the conditions of Molina’s confinement at SCI Camp Hill were

undoubtedly unpleasant, the complaint and supplemental complaint fail to

state an Eighth Amendment claim for two reasons.                       First, there is no

allegation that any Defendants are personally responsible for—or have any

control over—cell conditions are SCI Camp Hill.1 In the absence of such

allegations, Defendants may not be held liable.2 See Baraka v. McGreevey,

481 F.3d 187, 210 (3d Cir. 2007) (“A defendant in a civil rights action must

have personal involvement in the alleged wrongs to be liable and cannot be

held responsible for a constitutional violation which he or she neither

participated in nor approved” (citation and internal quotation marks omitted)).

1
    Molina’s attempt to hold Defendants liable in their official capacities falls short in two
    respects. First, to the extent that Molina seeks monetary damages, “state officials,
    sued for monetary relief in their official capacities, are [not] persons under § 1983” and
    are therefore not amendable to suit. Hafer v. Melo, 502 U.S. 21, 26 (1991).
    Additionally, the complaint fails to assert that the conditions at SCI Camp Hill result
    from a state policy or practice, as is necessary to demonstrate that Molina is entitled
    to other relief. See Vargas v. City of Philadelphia, 783 F.3d 962, 974 (3d Cir. 2015)
    (setting forth elements necessary to sue officials in their official capacities).
2
    To the extent that Molina attempts to hold Defendants responsible based on their
    failure to respond favorably to his grievances, such actions are insufficient to establish
    liability. See Folk v. Prime Care Med., 741 F. App’x 47, 51 (3d Cir. 2018) (“Although
    some of these defendants were apparently involved in responding to some of Folk’s
    prison grievances, there are no allegations linking them to the underlying incidents
    and thus no basis for liability based on those later grievance reviews”); Mincy v.
    Chmielsewski, 508 F. App’x 99, 104 (3d Cir. 2013) (holding “the District Court is
    correct that an officer’s review of, or failure to investigate, an inmate’s grievances
    generally does not satisfy the requisite personal involvement”).

                                              5
      Second, the conditions in general population as outlined by Molina are

insufficient to state an Eighth Amendment claim. As to SCI Camp Hill’s

showers, Molina complains that the shower drains had worms and other

insects, and that the showers were dirty and had mildew and occasionally

smelled of sewage. (Doc. 1 at 4). The United States Court of Appeals for

the Fourth Circuit reviewed similar conditions in Shrader v. White, 761 F.2d

975 (4th Cir. 1985). There, the prison’s shower area contained mold and

mildew, dripping shower heads, rust stains, and the occasional loss of cold

water. Id. at 984. Because the prison attempted to clean the showers and

there was no evidence of disease resulting from the mold, the Fourth Circuit

found no constitutional violation. Id. Similarly, absent additional information

regarding the frequency, duration, or health risks associated with the

conditions at SCI Camp Hill’s showers, the alleged conditions cannot be said

to pose a “substantial risk of serious harm” to inmates. Farmer, 511 U.S. at

834; cf. J.P. v. Taft, 439 F. Supp. 2d 793, 810 (S.D. Ohio 2006) (cold showers

and worms “coming out of the [shower] drain” insufficient to establish Eighth

Amendment violation).

      As to Molina’s claim that there is rust in the cells and ventilation

systems, the mere presence of rust, absent an allegation “that any . . . health

problems were caused by . . . [the] rust” is insufficient to state a claim under


                                       6
the Eighth Amendment. Kates v. Bledsoe, No. 3;11-CV-0391, 2013 WL

4417656, at *7 (M.D. Pa. Aug. 14, 2013), aff’d sub nom. Kates v. USP

Lewisburg Warden, 547 F. App’x 93 (3d Cir. 2013). Cf. Lisle v. Welborn, __

F.3d __, No. 18-1595, 2019 WL 3492163, at *11 (7th Cir. Aug. 1, 2019)

(holding “rust on the [cell] bars and ‘corroded feces’ in the toilet” does not

“deviate[] substantially from the ordinary conditions of prison life”).

      Finally, the presence of goose feces in the recreation yard “falls far

short of showing that prison conditions fell below the requisite minimal

civilized measure of life’s necessities” and plainly cannot establish a violation

of the Eighth Amendment. Solano-Moreta v. Washington, No. 2:18-CV-111,

2019 WL 1466302, at *8 (W.D. Mich. Apr. 3, 2019). See also Silsby v. Sloan,

No. 1:18 CV 1832, 2019 WL 2107321, at *3 (N.D. Ohio May 14, 2019)

(same); Horsman v. Bentley, No. 2:11CV769-MHT, 2014 WL 6673847, at *9

(M.D. Ala. Nov. 24, 2014) (conditions including, inter alia, “the presence of

bird droppings,” does not violate Eighth Amendment).

      Consequently, none of the conditions are individually violative of the

Eighth Amendment. Moreover, the various issues do not connect in such a

way that they “have a mutually enforcing effect that produces the deprivation

of a single, identifiable human need” and therefore cannot, in the aggregate,

form a deprivation of Molina’s Eighth Amendment rights. Wilson, 501 U.S.


                                        7
at 304. The Court will therefore dismiss Molina’s Eighth Amendment claims

related to his confinement in general population at SCI Camp Hill.

       The allegations contained Molina’s supplemental complaint regarding

the conditions in SCI Camp Hill’s SHU are, however, sufficient to state a

claim for relief. First, Molina asserts that there were “large bright lights

directly in front of his bed . . . [that] shone into his cell (24) hours per day,

making it impossible for him to receive uninterrupted sleep” which resulted

in sleep deprivation and depression. (Doc. 21 at 4). As the United States

Court of Appeals for the Third Circuit recently stated, “bright, constant

illumination that causes grave sleeping problems and other mental and

psychological problems can establish an Eighth Amendment deprivation.”3

Mammana, __ F.3d __, 2019 WL 3808506, at *4. Moreover, while Molina’s

complaint about noise in the SHU appears trivial,4 such noise would


3
    The Court notes that Molina’s complaint contains reference to the fact that Defendants
    leave the lights on 24-hours per day due to security concerns. (Doc. 21 at 5). This
    may ultimately justify the use of such lighting in the SHU. Huertas v. Sec’y Pa. Dep’t
    of Corr., 533 F. App’x 64, 67-68 (3d Cir. 2013).
4
    See Whitney v. Wetzel, 649 F. App’x 123, 127 (3d Cir. 2016) (contention that prisoner
    was “forced to live with mentally ill inmates at the SMU, where inmates banging on
    toilets and sinks created intolerable noise” demonstrated, at most, “that the noise in
    the SMU is ‘irritating,’ which ‘cannot fairly be said to inflict cruel and unusual
    punishment’” (quoting Peterkin v. Jeffes, 855 F.2d 1021, 1027 (3d Cir. 1988)); Oliver
    v. Powell, 250 F. Supp. 2d 593, 604-05 (E.D. Va. 2002) (“Communal living conditions,
    such as the case in prison, will inherently produce some undesirable characteristics .
    . [h]owever, noise in the cell blocks are part of the ordinary incidents of prison life. It
    is doubtful that any prison environment will remain completely silent when inmate are
    trying to sleep”).


                                              8
constitute a “mutually enforcing” condition that boosts—if only marginally—

Molina’s claim that the conditions of confinement in SHU prevent sleep.

Wilson, 501 U.S. at 304. Taken together, Molina alleges sufficient facts in

support of an Eighth Amendment claim. Nevertheless, any claim related to

the conditions of confinement at SCI Camp Hill’s SHU must be dismissed

because—as discussed previously—Molina has failed to allege that

Defendants are personally responsible for such conditions.


     B. First Amendment Retaliation Claim


     Molina next asserts that Defendants retaliated against him for filing

grievances. (Doc. 1 at 5, 14; Doc. 21 at 2-3, 6). Specifically, Randy Blease

threatened to have Molina fired from his prison job if he filed another

grievance and, within three weeks of filing such a grievance, Jennifer Digby

fired Molina from his job. (Doc. 1 at 5). Additionally, after Molina filed his

complaint, Tim Hornung issued fabricated misconduct reports, placed Molina

in the SHU, and improperly confiscated Molina’s personal property as

retaliation for Molina filing grievances and this complaint. (Doc. 21 at 6).

Hornung also allegedly threatened to send Molina to the SHU if he filed

another grievance. (Id.).

     “To state a claim for retaliation, a prisoner must allege that: (1) he was



                                      9
engaged in constitutionally protected conduct, (2) ‘he suffered some adverse

action at the hands of prison officials,’ and (3) ‘his constitutionally protected

conduct was a substantial or motivating factor in the decision’ to take that

action.” Wisniewski v. Fisher, 857 F.3d 152, 156 (3d Cir. 2017) (quoting

Rauser v. Horn, 241 F.3d 330, 333 (3d Cir. 2001)). Adverse action is any

action “taken by prison officials sufficient to deter a person of ordinary

firmness from exercising his constitutional rights.” Mack v. Warden Loretto

FCI, 839 F.3d 286, 297 (3d Cir. 2016).

      Molina’s complaint adequately states a claim against Blease, Digby,

and Hornung. First, Molina alleges that he engaged in protected speech by

filing grievances and a civil complaint. Mitchell v. Horn, 318 F.3d 523, 530

(3d Cir. 2003). Second, “the termination of prison employment constitutes

adverse action sufficient to deter the exercise of First Amendment rights,”

Wisniewski, 857 F.3d at 157, as does placement in the SHU. Bistrian v. Levi,

696 F.3d 352, 376 (3d Cir. 2012).           Lastly, Molina’s allegations directly

connect his firing and placement in the SHU with his protected speech. (Doc.

1 at 5; Doc, 21 at 6). Molina’s First Amendment claim against Blease, Digby,

and Hornung will therefore be allowed to proceed.

      However, Molina’s complaint and supplemental complaint do not

connect any of the other named Defendants with any alleged retaliation. In


                                       10
the absence of such allegations, dismissal of Molina’s First Amendment

claim is appropriate as to the other Defendants. Baraka, 481 F.3d at 210.

Although Defendants request that the Court deny Molina leave to amend his

complaint, it is not clear that such amendment would be futile, and the Court

will therefore grant leave to amend. Grayson v. Mayview State Hosp., 293

F.3d 103, 108 (3d Cir. 2002).


      C. Joinder of Claims


      Finally, Defendants move to dismiss Molina’s supplemental complaint

on the ground that Defendants and claims contained therein are improperly

joined. (Doc. 30 at 4-6). With respect to the permissive joinder of parties,

Fed. R. Civ. P. 20(a)(2) allows the joinder of persons if “(A) any right to relief

is asserted against them jointly, severally, or in the alternative with respect

to or arising out of the same transaction, occurrence, or series of transactions

or occurrences; and (B) any question of law or fact common to all defendants

will arise in the action.” “The purpose of Rule 20(a) is to promote trial

convenience and expedite the final determination of disputes, thereby

preventing multiple law suits.” Russell v. Chesapeake Appalachia, L.L.C.,

305 F.R.D. 78, 81 (M.D. Pa. 2015). Thus, the joinder of claims and parties




                                       11
is “strongly encouraged” when appropriate. United Mine Workers of Am. v.

Gibbs, 383 U.S. 715, 724 (1966).

       The Court concludes that Blease, Digby, and Hornung are properly

joined. Their alleged conduct is connected by a “series of transactions or

occurrences,” specifically, alleged retaliation taken to punish Molina for filing

grievances and a civil suit. Furthermore, the incidents all share common

questions of law and may also involve overlapping questions of fact,

particularly with respect to Blease and Digby. Defendants motion to sever

will therefore be denied as to Blease, Digby, and Hornung.

       With regard to the other Defendants, given the lack of clarity as to

which Defendants were involved in the purported Eighth Amendment

violations, the Court cannot determine at this stage whether the parties may

properly be joined.    Defendants’ motion to dismiss on that ground will

therefore be denied at this time, but without prejudice to their right to refile

should Molina file an amended complaint that addresses the factual

deficiencies identified by the Court.


III.   Conclusion




                                        12
     For the foregoing reasons, Molina’s First Amendment retaliation claim

against Blease, Digby, and Hornung shall proceed.     Molina’s remaining

claims are dismissed without prejudice.

     An appropriate Order follows.




                                  BY THE COURT:

Date: 8/22/19                     s/James M. Munley
                                  JUDGE JAMES M. MUNLEY
                                  United States District Court




                                     13
